DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Wang Yangping, “Real time defect detection for printed images based on grayscale and Gradient differences” in which page 183 left column teaches The edge image T Edge f xy of the reference image Txy and the edge image D Edge f xy of the inspected image Dxy are obtained. When the pixel in the absolute value difference image absTD f xy is greater than the threshold value of 10, it is a defect or an artifact. Under this condition, whether it is in the edge area or not needs to be identified on the basis of the edge image T Edge f xy of the reference image. For the edge area, whether the difference of the weighted 12 neighbor- hood of each pixel point between the reference image Txy and the inspected image Dxy is within the range of the threshold A and whether the pixel difference between T Edge f xy and D Edge f xy is within the threshold B should be checked. If the difference presented above is within the thresholds, then the point is an artifact contour, otherwise, it is a true defect point. This operation will make the edge defects detectable. However, detecting defects of small sizes or those that have a low grayscale level is difficult. For the non-edge area, whether the difference of the weighted 12 neighborhood of each pixel point between the reference image Txy and the inspected image Dxy is within the range of the threshold C should be checked. If the difference is within the threshold, then the point is an artifact contour, otherwise, it is a true defect point. This operation will make defects that have a low grayscale level and small sized true defects in the non-edge area undetectable. However, noise can be filtered and a part of the 
The closest prior art, Schweid et al. (US 2018/0225816) discloses system and method for detecting in an image in which [0033] In some embodiments, the system may determine the difference between activity level of each pixel in the target image and the activity level of the corresponding pixel in the reference image 213.  If the difference exceeds a noise threshold 215, the system may classify the pixel in the target image as defective 218.  The system may check for a subset of pixels or all pixels in the target image that correspond to the quiet area in the reference 214 until all pixels have been processed 216.  In some embodiments, in determining the difference between the activity levels in the target image and reference image exceeds a noise threshold, the system may determine whether the activity level of the pixel in the target image is above a variation threshold of activity level, which may be a preset value or may depend on the scanner MTF.  For example, if the gray scale of the image ranges between 0 and 255, the variation threshold of activity level may be 3.0.  In other words, if the activity level 
of a pixel in the target image that corresponds to a quiet area in the reference image is above 3.0, then system may classify that pixel in the target image as defective. [0034] In some embodiments, in determining the difference between activity levels in the target image and reference image exceeds a noise threshold, the system may alternatively or additionally determine whether the ratio of the activity level of each corresponding pixel in the target image over the activity level of each pixel in the reference image is above a ratio threshold.  If the ratio is above the ratio threshold, the system may classify that pixel in the target image as defective.  In some embodiments, the ratio threshold may be a predetermined value, or may be dynamically determined depending on the scanner MTF.  For example, if the gray scale of the image ranges between 0 and 255, the ratio threshold of activity level may be 2.0.  In other words, if the ratio of activity level of a pixel in the target image over the activity level of the 
The closest prior art, Xi et al. (US 2019/0228515) discloses in paragraph [0006], In some embodiments, the step of obtaining a gray-scale difference g between different regions in the gray-scale image, includes: determining whether there is a gray-scale abnormal region in the gray-scale image, wherein the gray-scale abnormal region is a region in which a gray-scale value is too large or too small in the gray-scale image; defining the gray-scale abnormal region and a gray-scale normal region in the gray-scale image, and then proceeding to a next step in response to determining that there is a gray-scale abnormal region in the gray-scale image; determining that the substrate to be detected is qualified in response to determining that there is no gray-scale abnormal region in the gray-scale image; and calculating the gray-scale difference g between the gray-scale abnormal region and the gray-scale normal region.  The step of calculating an estimated value of a film thickness difference d between the different regions in the gray-scale image according to the gray-scale difference g, includes: calculating 
The closest prior art, Minekawa et al. (US 2017/0323435) discloses defect quantification in which paragraph [0069] discloses [0069] First, in the defect detection processing, a defect region is extracted from the defect image (S601).  In a specific processing example of the defect detection processing, a differential image is generated from a difference in grayscale at each pixel between the defect image and the reference image, and a location having a large absolute value of the grayscale value in the differential image, or a large positive or negative value thereof may be extracted as the defect region.  In order to extract a region from a grayscale image, Otsu binarization and the like may be used as the binarization method of the grayscale value.  In a case where the position of the wire pattern differs between the defect image and the reference image, the position of the wire pattern may be adjusted between the defect image and the reference image by using Normalized Cross Correlation and the like, and thereafter, the 
Differential image may be generated.
	But, the closest prior arts, fail to explicitly disclose  obtain image information from each of the to- be-inspected regions, wherein a grayscale ratio is defined by any two of the image information, each image information contains has a defect image, and the defect images from the to-be-inspected regions are aligned with each other along the height direction and respectively have different grayscale values; implementing a first determination step by determining the defect image having a maximum grayscale value as a reference defect image, defining the image information having the reference defect image as a reference image information, and defining each of the remaining defect images and the corresponding image information as a to-be-confirmed defect image and a to-be-confirmed image information; and implementing a second determination step by comparing the reference image information and any one of the to-be-confirmed image information, which is carried out by multiplying the maximum grayscale value with the corresponding grayscale ratio to obtain a predicted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/27/2021